Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 26, 2021.

Amendments
           Applicant's amendments, filed September 5, 2017, is acknowledged. 
	Claims 1-81 are cancelled.
	Claims 82-135 are pending.
	Claims 91-135 are withdrawn from consideration.
	Claims 82-90 are under examination.

Election/Restrictions
First species election: Applicant’s election of a Class I MHC polypeptide in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly claims 109-135 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Second species election: Applicant’s election of a cancer-associated epitope in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly claims 91-108, 118-135 are are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

In summary, claims 91-135 are withdrawn from consideration as being directed to a non-elected species.

	
Priority
	This application is a National Stage of International Application No. PCT/US17/20480 filed March 2, 2017, claiming priority based on U.S. Provisional Patent Application No. 62/303,268 filed March 3, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/303,268 filed March 3, 2016.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2018, 08/14/2018, 08/05/2019, 02/13/2020, 01/15/2021, 02/10/2021, 03/01/2021, 03/17/2021, and 04/07/2021 are being considered by the examiner.

The information disclosure statements filed 04/04/2019, 09/30/2020, and 01/13/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citations 3, 8, and 39 of the IDS filed 04/04/2019; NPL citation 4 of the IDS filed 09/30/2020; and NPL citation 3 of the IDS filed 01/13/2021 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “synTac”, which appears in the present specification in paragraph [0064]. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 83 recites “The multimeric polypeptide of claim 83”. That is, claim 83 recites the multimeric polypeptide of claim 83. Because there is not a second claim 83, the limitation “The multimeric polypeptide of claim 83” lacks antecedent basis. Furthermore, the claim upon which claim 83 depends is unclear.

Claim 82-90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 82 recites “a control multimeric polypeptide” (second to last line). The term “control” in the phrase “a control multimeric polypeptide” is a relative term that renders the claim indefinite. It is unclear what Applicant considers to be a “control” multimeric polypeptide, as opposed not a multimeric polypeptide that is not a “control”. For example, it is unclear if Applicant considers the genus of “control” multimeric polypeptides to include multimeric polypeptides comprising Class II MHC polypeptides, as opposed to Class I MHC polypeptides. Another example, it is unclear if 
Dependent claims 83-90 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the recited SEQ ID NOs, Examiner notes that SEQ ID NO: 1 is identical to residues 81 to 254 of SEQ ID NO:4; SEQ ID NO: 2 is identical to residues 80 to 254 of SEQ ID NO:4; and SEQ ID NO: 3 is identical to residues 80 to 246 of SEQ ID NO:4. See paragraphs 
The claims are directed to a broad genus of structurally undisclosed multimeric polypeptides comprising a variant immunomodulatory 4-1 BBL polypeptide having as little as 85% identity to wild-type 4-1 BBL (SEQ ID NO:4), wherein the multimeric polypeptides possess the functional properties of (1) exhibiting reduced binding affinity to its receptor (4-1 BB polypeptide) and (2) exhibiting increased production levels by mammalian cells, as compared to a multimeric polypeptide comprising wild-type 4-1 BBL polypeptide. Examiner notes that SEQ ID NO:4 (wild-type 4-1 BBL) comprises 254 amino acid residues. A variant 4-1 BBL polypeptide having as little as 85% identity to wild-type 4-1 BBL (SEQ ID NO:4) may have as many as 38 amino acid substitutions. The claims are further directed to administering an “effective amount” of the broad genus of structurally undisclosed multimeric polypeptides comprising a variant immunomodulatory 4-1 BBL polypeptide having as little as 85% identity to wild-type 4-1 BBL (SEQ ID NO:4) and possessing the functional properties of (1) exhibiting reduced binding affinity to its receptor (4-1 BB polypeptide) and (2) exhibiting increased production levels by mammalian cells, as compared to a multimeric polypeptide comprising wild-type 4-1 BBL polypeptide, to treat cancer in an individual in need thereof by modulating the activity of targeted T cells (“immunomodulatory” activity) (claims 89-90).
The specification conceptually discloses a large number of substitution mutations of wild-type 4-1 BBL that may be made to generate the variant 4-1 BBL polypeptides used in the instantly 
	Won et al. “The Structure of the Trimer of Human 4-1BB Ligand Is Unique among Members of the Tumor Necrosis Factor Superfamily” The Journal of Biological Chemistry (2010), Vol. 285, No. 12, pp. 9202–9210, of record in IDS, teaches only four variant 4-1 BBL polypeptides that 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of multimeric polypeptides comprising a variant immunomodulatory 4-1 BBL polypeptide having as little as 85% identity to wild-type 4-1 BBL (SEQ ID NO:4), wherein the multimeric polypeptides possess the functional properties of (1) exhibiting reduced binding affinity to its receptor (4-1 BB polypeptide) and (2) exhibiting increased production levels by mammalian cells, as compared to a multimeric polypeptide comprising wild-type 4-1 BBL polypeptide, at the time the application was filed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 82-90 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/195531 A2 to Seidel et al. (published: December 2015), of record in IDS; in view of WO The Journal of Biological Chemistry (2010), Vol. 285, No. 12, pp. 9202–9210, of record in IDS; as evidenced by US 2003/0100074 A1 to Yu et al.; and US 2001/0021516 A1 to Wei et al.
With respect to the recited SEQ ID NOs, Examiner notes that SEQ ID NO: 1 is identical to residues 81 to 254 of SEQ ID NO:4; SEQ ID NO: 2 is identical to residues 80 to 254 of SEQ ID NO:4; and SEQ ID NO: 3 is identical to residues 80 to 246 of SEQ ID NO:4. See paragraphs [0065-0069] of the instant specification. SEQ ID NO: 4 is the wild-type sequence of 4-1 BBL, as evidenced by US 2003/0100074 A1 to Yu et al. (see paragraph [0247] disclosing SEQ ID NO:18 as wild-type 4-1 BBL; see also alignment between instant SEQ ID NO:4 and SEQ ID NO:18 of Yue provided below). SEQ ID NO:91 is the wild-type sequence of 4-1 BB, as evidenced by US 2001/0021516 A1 to Wei et al. (see paragraph [0023] disclosing SEQ ID NO:11 as wild-type 4-1 BB; see also alignment between instant SEQ ID NO:91 and SEQ ID NO:11 of Wei provided below).
Regarding claim 82, Seidel discloses a multimeric polypeptide (claim 1; see also Figures 1-2) comprising:
a first polypeptide comprising an epitope-presenting peptide and a MHC Class I β2-microglobulin (β2M) polypeptide (claims 1 and 9; see also paragraph [00314]); and
a second polypeptide comprising a MHC Class I polypeptide (claims 1 and 9).
Seidel discloses that the epitope is a T-cell epitope (claim 14) and a cancer-associated epitope (claim 65; see also paragraph [00324]).
Seidel further discloses that the first and/or the second polypeptide comprises at least one immunomodulatory polypeptide (claim 1), wherein the immunomodulatory polypeptide is 4-1 BBL polypeptide (claim 22; see also paragraphs [00359-00365] and Figure 10).

Prior to the effective filing date of the instantly claimed invention, Tavernier is considered relevant prior art for teaching constructs comprising a cytokine of the TNF superfamily linked to a targeting moiety, wherein the cytokine is modified to lower the affinity of the cytokine to its receptor, thereby limiting biological activity of the cytokine towards the cells targeted by the targeting moiety and reducing systemic toxicity. See for example, page 1, lines 1-10; and page 2, lines 25-29. Tavernier discloses that the modified cytokine exhibiting reduced binding affinity is preferably generated by a point mutation (page 5, lines 16-21), and that the targeting moiety targets tumor cells in methods of treating cancer (page 6, lines 27-30). Tavernier further discloses that the cytokine of the TNF superfamily is 4-1 BBL (page 3, lines 35-37). 
Prior to the effective filing date of the instantly claimed invention, Won is considered relevant prior art for teaching a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB polypeptide, wherein the variant 4-1 BBL polypeptide comprises a K127A mutation. See Figure 4 on page 9206; see also pages 9207-9208, joining paragraph.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a 4-1 BBL polypeptide, as taught by Seidel, with a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB, as taught by Tavernier, with a reasonable expectation of success because Won discloses a variant 4-1 BBL polypeptide comprising a K127A mutation that exhibits reduced binding affinity to 4-1 BB. An artisan would be motivated to substitute a 4-1 BBL polypeptide, as taught by Seidel, with a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB, as taught by Tavernier, in order to reduce 4-1 BBL activity on non-targeted cells, thereby reducing systemic toxicity.
Regarding claim 83, Seidel discloses that the first polypeptide comprises, in order from N-terminus to C-terminus:
the epitope-presenting peptide; and 
the MHC Class I polypeptide; and
that the second polypeptide comprises, in order from N-terminus to C-terminus:
the MHC Class I polypeptide; and
the immunomodulatory polypeptide (4-1 BBL).
See claim 1.
Regarding claim 84, Won discloses a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB polypeptide, wherein the variant 4-1 BBL polypeptide comprises a K127A mutation.
Regarding claim 85, Seidel discloses wherein the first polypeptide comprises an immunoglobulin (Ig) Fc polypeptide (claim 1).
Seidel further discloses wherein the first polypeptide and the second polypeptide are covalently linked via a disulfide bond (claims 18-19).
Regarding claim 86, Seidel discloses a protein comprising two of the multimeric polypeptides (paragraph [0018]).
Regarding claim 87, Seidel discloses a nucleic acid comprising a nucleotide sequence encoding the first and second polypeptide (claim 28).
Regarding claim 88, Seidel discloses a composition comprising the multimeric polypeptide and a pharmaceutically acceptable excipient (claim 77).
Regarding claim 89, Seidel discloses a method selectively modulating the activity of a cancer-associated epitope-specific T cell in an individual, the method comprising administering to the 
Regarding claim 90, Seidel discloses a method of treating cancer in an individual, the method comprising administering to the individual an effective amount of the multimeric polypeptide (paragraph [00325]).



Claims 82-84, 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Greten et al. “Peptide–β2-microglobulin–MHC fusion molecules bind antigen-specific T cells and can be used for multivalent MHC–Ig complexes” Journal of Immunological Methods 271 (2002) 125– 135, of record in IDS (hereinafter “Greten”); in view of US 2011/0318380 A1 to Brix et al.; WO 2015/007903 A1 to Tavernier et al. (published January 2015); and Won et al. “The Structure of the Trimer of Human 4-1BB Ligand Is Unique among Members of the Tumor Necrosis Factor Superfamily” The Journal of Biological Chemistry (2010), Vol. 285, No. 12, pp. 9202–9210, of record in IDS; as evidenced by US 2003/0100074 A1 to Yu et al.; US 2001/0021516 A1 to Wei et al.; and Greten et al. “Direct visualization of antigen-specific T cells: HTLV-1 Tax11–19- specific CD8+ T cells are activated in peripheral blood and accumulate in cerebrospinal fluid from HAM/TSP patients” Proc. Natl. Acad. Sci. USA (1998) Vol. 95, pp. 7568–7573 (herein after “Greten 1998”).
With respect to the recited SEQ ID NOs, Examiner notes that SEQ ID NO: 1 is identical to residues 81 to 254 of SEQ ID NO:4; SEQ ID NO: 2 is identical to residues 80 to 254 of SEQ ID NO:4; and SEQ ID NO: 3 is identical to residues 80 to 246 of SEQ ID NO:4. See paragraphs [0065-0069] of the instant specification. SEQ ID NO: 4 is the wild-type sequence of 4-1 BBL, as evidenced by US 2003/0100074 A1 to Yu et al. (see paragraph [0247] disclosing SEQ ID NO:18 as 
Regarding claim 82, Greten discloses a multimeric polypeptide comprising:
a first polypeptide comprising:
	a T-cell epitope peptide; and
	a MHC Class I β2-microglobulin (β2M) polypeptide; and
a second polypeptide comprising:
	a second Class I MHC polypeptide; and
	a IgG1 Fc polypeptide.
See Abstract; see Figure 1 on page 127; and see Section 3.2 on page 129.
Greten discloses that the epitope peptide is Tax 11-19 (page 128, col. 2), which is a cancer-associated epitope, as evidenced by Greten 1998 (see Abstract; see first paragraph of page 7568).
Greten does not disclose wherein the first and/or second polypeptide further comprise 4-1 BBL polypeptide.
Prior to the effective filing date of the instantly claimed invention, Brix is considered relevant prior art for teaching MHC multimers that present a peptide epitope to a T-cell receptor (Abstract; Figure 1; paragraph [0006]). Brix discloses that IgG polypeptide is used as a “multimerization domain” to form “MHC-dimers” (see paragraphs [0019-0020]). Greten similarly teaches such a “MHC-dimer” (see Figure 1E on page 127). Brix further teaches that T cell stimulatory molecules, such as 4-1 BBL, are coupled to the “multimerization domain” (e.g. IgG 
Prior to the effective filing date of the instantly claimed invention, Tavernier is considered relevant prior art for teaching constructs comprising a cytokine of the TNF superfamily linked to a targeting moiety, wherein the cytokine is modified to lower the affinity of the cytokine to its receptor, thereby limiting biological activity of the cytokine towards the cells targeted by the targeting moiety and reducing systemic toxicity. See for example, page 1, lines 1-10; and page 2, lines 25-29. Tavernier discloses that the modified cytokine exhibiting reduced binding affinity is preferably generated by a point mutation (page 5, lines 16-21), and that the targeting moiety targets tumor cells in methods of treating cancer (page 6, lines 27-30). Tavernier further discloses that the cytokine of the TNF superfamily is 4-1 BBL (page 3, lines 35-37). 
Prior to the effective filing date of the instantly claimed invention, Won is considered relevant prior art for teaching a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB polypeptide, wherein the variant 4-1 BBL polypeptide comprises a K127A mutation. See Figure 4 on page 9206; see also pages 9207-9208, joining paragraph.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the multimeric polypeptide, as taught by Greten, to further comprise a variant 4-1 BBL having reduced binding affinity, as taught by Brix and Tavernier, with a reasonable expectation of success because Brix teaches that 4-1 BBL polypeptide is attached to the IgG polypeptide of MHC-peptide multimers, and Won discloses a variant 4-1 BBL polypeptide comprising a K127A mutation that exhibits reduced binding affinity to 4-1 BB. An artisan would be motivated to modify the multimeric polypeptide, as taught by Greten, to further comprise a 4-1 BBL polypeptide in order to further enhance the MHC-peptide specific stimulation of the T cells, as taught by Brix (see paragraph [0694]), and specifically to use a variant 4-
Regarding claim 83, Greten discloses that 
the first polypeptide comprises, in order from N-terminus to C-terminus:
a T-cell epitope-presenting peptide; and
a MHC Class I β2-microglobulin (β2M) polypeptide; and
the second polypeptide comprises, in order from N-terminus to C-terminus:
	a second Class I MHC polypeptide; and
	a IgG1 Fc polypeptide.
See Figure 1.
Brix teaches that T cell stimulatory molecule (e.g. 4-1 BBL) is coupled to the “multimerization domain” (e.g. IgG polypeptide) together with MHC (see paragraph [0694]). Therefore, it is prima facie obvious that the 4-1 BBL polypeptide is attached to the C-terminus of the IgG1 Fc polypeptide because Greten teaches that the second Class I MHC polypeptide is attached to the N-terminus of the IgG1 Fc polypeptide and therefore only the C-terminus of the IgG1 Fc polypeptide is available to attach the 4-1 BBL polypeptide. Examiner further notes that the instant claims recite, and the instant specification discloses (e.g. [0005]), a variety of different configurations of the first and second polypeptides, so there does not appear to be any criticality of arrangements of the components therein.
Regarding claim 84, Won discloses a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB polypeptide, wherein the variant 4-1 BBL polypeptide comprises a K127A mutation.
Regarding claim 86, Greten discloses a protein comprising two of the multimeric polypeptides (see Figure 1E; see Section 3.2 on page 129). Brix discloses a protein comprising two MHC-peptide complexes (“MHC dimers”) (see paragraph [0019-0020]).
Regarding claim 87, Greten discloses a nucleic acid comprising a nucleotide sequence encoding a first and second polypeptide (Figure 1).
Regarding claims 88-90, Greten discloses using the multimeric polypeptide for therapeutic purposes (page 134). 
Brix discloses therapeutic compositions for cancer vaccination comprising the MHC-peptide multimers and a carrier (see paragraphs [0034, 0165]). Brix further discloses a method of treating cancer comprising administering an effective amount of the MHC-peptide multimers to an individual in need thereof (paragraphs [0034, 0200-0202]). Brix teaches that the MHC-peptide multimers modulate the activity of the targeted T cells (e.g. see [0694]). 
Tavernier teaches a method of treating cancer comprising a step of administering an effective amount of the constructs comprising a targeting moiety and a cytokine of the TNF superfamily (e.g. 4-1 BBL) to an individual in need thereof (page 6).


Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Greten et al. “Peptide–β2-microglobulin–MHC fusion molecules bind antigen-specific T cells and can be used for multivalent MHC–Ig complexes” Journal of Immunological Methods 271 (2002) 125– 135, of record in IDS (hereinafter “Greten”); in view of US 2011/0318380 A1 to Brix et al.; WO 2015/007903 A1 to Tavernier et al. (published January 2015); Won et al. “The Structure of the Trimer of Human 4-1BB Ligand Is Unique among Members of the Tumor Necrosis Factor Superfamily” The Journal of Biological Chemistry (2010), Vol. 285, No. 12, pp. 9202–9210, of record in IDS; US 2003/0100074 A1 Proc. Natl. Acad. Sci. USA (1998) Vol. 95, pp. 7568–7573 (herein after “Greten 1998”), as applied to claims 82-84, 86-90 above; and in further view of Truscott et al. “Human Major Histocompatibility Complex (MHC) Class I Molecules with Disulfide Traps Secure Disease-related Antigenic Peptides and Exclude Competitor Peptides” The Journal of Biological Chemistry (2008), Vol. 283, No. 12, pp. 7480–7490.
Regard claim 85, Greene discloses wherein the second polypeptide comprises an immunoglobulin (Ig) Fc polypeptide (see Figure 1 on page 127; and see Section 3.2 on page 129).
Greten does not discloses wherein the first polypeptide and the second polypeptide are covalently linked via a disulfide bond. Prior to the effective filing date of the instant claimed invention, Truscott is considered relevant prior art for teaching a multimeric polypeptide comprising:
a first polypeptide comprising:
	a T-cell epitope peptide; and
	a MHC Class I β2-microglobulin (β2M) polypeptide; and
a second polypeptide comprising:
	a second Class I MHC polypeptide,
wherein the first polypeptide and the second polypeptide are covalently linked via a disulfide bond.
See Abstract; see Figure 1 on page 7482.
Truscott teaches that the disulfide bond serves to mitigate the problem of peptide dissociation, thereby preserving MHC-I antigen specificity and improving therapeutic applications (page 7488, col. 2).
prima facie obvious to one of ordinary skill in the art to modify the multimeric polypeptide, as taught by Greten, wherein the first polypeptide and the second polypeptide are covalently linked via a disulfide bond, as taught by Truscott, with a reasonable expectation of success because Truscott teaches the artisan how to perform such a modification by introducing Cysteine residues through point mutations (see Figure 1; see page 7481, col. 2, first full paragraph). An artisan would be motivated to perform such a modification because Truscott teaches that the disulfide bond serves to mitigate the problem of peptide dissociation, thereby preserving MHC-I antigen specificity and improving therapeutic applications (page 7488, col. 2).

Alignment between instant SEQ ID NO:4 and SEQ ID NO:18 of US 2003/0100074 A1 to Yu et al.

    PNG
    media_image1.png
    533
    870
    media_image1.png
    Greyscale



Alignment between instant SEQ ID NO:19 and SEQ ID NO:11 of US 2001/0021516 A1 to Wei et al.

    PNG
    media_image2.png
    545
    868
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633